 In theMatterof FRANK L.TIIIEMONGE,DOING BUSINESS AS BIRMINGHAMGRAINCOMPANYandUNITEDWHOLESALE & WAREHOUSEEMPLOYEESUNION LOCAL#261,C. I. 0.CaseNo. 10-R-1094.-Decided March,14, 1944Air.Kenneth Peiriae,of Birmingham, Ala., for the Company.Mr. Frank I. Parker,of Birmingham, Ala., for the CIO.Mr. J. L. Busby,of Birmingham, Ala., for the A. F. of L.Mr. Irving Rogosin,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Wholesale & Warehouse Em-ployees Union Local #261, C. I. 0., herein called the CIO, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Frank L. Thielnonge, doing business asBirmingham Grain Company,' Birmingham, Alabama, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before T. LowryWhittaker,Trial Examiner. Said hearing was held at Birmingham, Alabama, on.January 25, 1944.At the commencement of the hearing, the TrialExaminer granted a motion of International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Local 612,A. F. of L., herein called the A. F. of L., to intervene.The Company,the CIO, and the A. F. of L. appeared and participated.2 All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the hearing, the Company and the A. F. of L.1 The name of the Company was stated in the petition as Birmingham Grain Company. Itis statedhere as corrected to conform to a motionto amendmade duringthe course of tilehearing'Counsel for the Company appeared specially, without waiving the right to raise thequestionof the Board's jurisdiction55 N. L. It. B., No. 90.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoved to dismiss the petition, alleging that the Board was withoutjurisdiction.'For reasons hereinafter stated, the motion is denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITIIE BUSINESS OF THE. COMPANYFrank L. Tliienionge is an indi,viclu;d, doingbusiness as Birmnlgii,,,,,Grain Companysince May1930,and having;a principal office and placeof business in Birmingham,Alabama.The Company is engaged inthe general grain and feed business.Its purchases consist of hay,corn, mixed feed,oats,hominy feed,and flour. It sells, at wholesaleand retail,flour,oats,corn,and hay, and processes,sells, and dis-tributes,under thetradename ofTango,mixed cow feed, dairy feed,layingmash, growingmash, pigand hog feed,horse and mule feed,and chicken feed.During the last 12-Inonth period,the Companypurchased raw materials of the value of $300,000, of which approxi-mately 40 to 60 percent originated from points outside the State ofAlabama.During the same period, the value of sales was approxi-mately$350,000, all of which were within the State of Alabama.TheCompany employs a total of approximately 25 eluployees.4The Companyand the A. F. ofL deny thatthe Board has jurisdic-tion,on the ground that the Company has not been shown to be engagedin interstate commerce.We have, heretofore,frequently held thatsuch facts as are above set forth are sufficient to confer jurisdiction uponthe Board, and we find that the operations of the Company affect com-merce within the meaning of the National Labor Relations Act.5II.THEORGANIZATIONS INVOLVEDUnitedWholesale & Warehouse Employees Union Local #261,^. I. O. is a labor organization affiliated with the Congress of Indus-trialOrganizations, adhrtitting tomembership employees of theCompany.BAs an additional ground for its motion to dismiss,the A F of L alleged that there wasno e,idence that any of the employees of the Company ,ere members of the CIO In viewof the statement of the Field Examinei hereinafter refers ed to,this contention is manifestlywithout foundation.See Section in,infraiThe tacts above recited aie substantially in accordance with a stipulation of the partiesMatter of Poalti ymea's Seia,ice Coipriation,41 NL R P. 444 enf'd 118 F (2d) 204(C. CA 3) ,Matter of Rudolph and CharlesKudile, Co-partners,doing businessunder thename of Kudile Bros.,28 N 1. R. B 116, enf d 130 F. (2d) 615(C. C. A 3)See also,Matter of Coca-Cola BottlingWorks. 46 N L R B 180,shatter of Durham Pepsi-ColaBottling Company,40 N L R B753,N. L R. BN,SuburbanLuinbeiCo , 121 F (2d)829 (C C.A 3) ccrt den.314 U S 693 BIRMINGHAM GRAIN COMPANY489International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, A. F. of L., Local 612, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.LII.THE QUESTION CONCERNING REPRESENTATIONSeveral days prior to December 18, 1943, the CIO telephoned theCompany advising that it represented a majority of its employees andrequested a conference for the purposes of collective bargaining.Thereafter, by letter of December 18, it confirmed this request.TheCompany, through its attorney, by letter dated December 31, 1943,acknowledged receipt of this letter, advised the CIO of the existenceof an outstanding contract with the A. F. of L. and refused to recognizethe CIO until the actual bargaining representative has been determined.-The Company and the A. F. of L. entered into a contract to runfor a period of 1 year from February 17, 1913, to and including Feb-ruary 17, 1944, with a provision for automatic renewal from year toyear thereafter, unless written notice was given by either party 60clays prior to the annual expiration date.By letter dated December 15, 1943, the A. F. of L. notified theCompany of its desire to discuss an increase in wage rates and vaca-tion provisions in accordance with the terms of the contract. Inas-much as the CIO orally demanded recognition of the Companyseveral clays prior to the written request of December 18, 1943, which,itself was presumably received by the Company 61 days prior to theexpiration of the February 17 contract, it is apparent that seasonablenotice of the claim of representation by the CIO was received by theCompany.Furthermore, the request by the A. F. of L. in its letterof December 15, 1943, for a conference for the purpose of discussingwages and vacations, would in any event have the effect of preventingthe automatic renewal clause from becoming operative.eWe find,therefore, that the contract is no bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IMatter of AnacondaT11b e ^fCable Company,52 N L R B , 10281The Field Examiner reported that the CIO submitted 19 authorization cards which boreapparently genuine ouginal signaturesThe navies of 13 persons appearing on the cardswere listed on the Company's pay roll for the period ending December 22, 1943, which con-tained the names of 19 employees in the appropriate unitOf the 13 cards, 1 was datedNovember 1943, 11 were dated December 1943, and 1, January 1944. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITIt was stipulated by all parties that all production, maintenance.shipping, cleaning, and delivery employees, including truck driversand helpers in the Birmingham plant of the Company, excludingforemen and supervisors with authority to hire and discharge, andofficeand clerical workers, constitute an appropriate unit.Thisunit is substantially the same as that covered by the contract betweenthe Company and the A. F. of L. There are no shipping employeeswithin the conventional meaning of that term, the employees hereininvolved consisting of truck drivers and helpers employed in the ware-house who load and unload trucks, drive and make deliveries andwhose jobs are generally interchangeable.8The one employee desig-nated by the Company as a "shipping clerk" has supervision over theseemployees, including authority to hire and discharge.He is ap-parently the sole supervisory employee of the Company.We find, substantially in accordance with the stipulation of theparties, that all production and maintenance employees, excludingforemen, office and clerical employees, and any supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the si atus of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESFL^TATiVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Frank L. Thie-monge, doing business as Birmingham Grain Company, Birmingham,Alabama, an election by secret ballot shall be conducted as early as8 The record does not disclose the presence of any employees specifically designated as"cleaning and delivery employees" at the Company's plant, except as stated above. BIRMINGHAMGRAIN COMPANY491possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employ-ees who have since quit or been discharged for cause, and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Wholesale & Ware-house Employees Union Local#261, C. I. 0., or by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Local 612, A. F. of L., for the purposes' of collective bar-gaining, or by neither.